Pee OubiaM.
Defendant relies chiefly upon bis demurrer to tbe evidence and motion for dismissal, or for judgment as of nonsuit under C. S., 4643. Viewing tbe evidence in tbe light most favorable to tbe State, tbe accepted position on a motion of tbis kind (S. v. Rountree, 181 N. C., 535), we tbink tbe trial court was justified in submitting tbe case to tbe jury, and tbat tbe verdict is fully supported by tbe evidence.
No benefit would be derived from detailing tbe testimony of tbe several witnesses, as tbe only question before us is wbetber it is sufficient to carry tbe case to tbe jury, and we tbink it is.
No error.